On petition for writ of certiorari to the Court of Appeals of Indiana, Fourth District. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the Court of Appeals of Indiana, Fourth District for further consideration in light of the position asserted by Indiana in its brief for the respondent filed on May 23, 2016.THE CHIEF JUSTICE, Justice THOMAS, and Justice ALITO dissent for the reasons stated in Nunez v. United States, 554 U.S. 911, 912, 128 S.Ct. 2990, 171 L.Ed.2d 879 (2008) (SCALIA, J., dissenting).